Case 4:19-cr-00172-RGE-HCA Document 45 Filed 12/03/19 Page 1 of 4

DARLENE MARTIN AVAVAVAVAVAVAVAVAVAVAVAVAVAVAY

November 26, 2019

The Honorable Rebecca Goodgame Ebinger
United States District Court

Southern District of lowa

US District Courthouse

123 East Walnut Street

Suite 300

Des Moines, IA 50309

Re: Amicus curiae and amicus terrae letter for Jessica Reznicek and Ruby Montoya
Dear Judge Ebinger:

In 1996, Oxford University Press published Religion & the Order of Nature: The 1994
Cadbury Lectures at the University of Birmingham, written by Seyyed Hossein Nasr,
distinguished Professor Emeritus of Islamic Studies at George Washington University.
When Nasr delivered his Cadbury Lectures at the University of Birmingham in 1994, the
environmental movement was already deeply entrenched in the American psyche,
antedated by an evolving ecological consciousness that existed long before Earth Day
was established on April 22, 1970. In his Cadbury Lectures, and later in Religion & the
Order of Nature, Nasr addresses the environmental challenges facing all of us from the
perspective of a scholar whose knowledge spans not only the finest attributes of his
native Islam, but also the enduring, unifying, and transcendent aspects of other major
world religions. In Religion & the Order of Nature, Nasr writes:

The crisis of the natural environment is an external reminder of the crisis within
the souls of men and women who, having forsaken Heaven in the name of the
Earth, are now in danger of destroying the Earth as well. The environmental crisis
requires not simply rhetoric or cosmetic solutions but a death and rebirth of
modern man and his worldview. Man need not be and in fact cannot be
‘reinvented’ as some have claimed, but he must be reborn as traditional or
pontifical man, a bridge between Heaven and Earth, and the world of nature must
once again be conceived as it has always been—a sacred realm reflecting the
divine creative energies.

It is reasonable to interpret the above passage to mean that the man who is reborn as “a
bridge between Heaven and Earth” is able to perceive the natural world as “a sacred
realm reflecting the divine creative energies.” And it is reasonable to interpret the
reference to “a death and rebirth of modern man and his worldview” metaphorically, so it
is understood as a paradigm shift from one state of consciousness to another—from a
consciousness that cannot perceive “the divine creative energies” in the natural world to a
consciousness that can.

x
Case 4:19-cr-00172-RGE-HCA Document 45 Filed 12/03/19 Page 2 of 4

From a symbolic perspective, this paradigm shift is similar to the deeper meaning
conveyed by the Greek philosopher Plato in his Allegory of the Cave. Neuroscientist
Andrew Newberg, MD and author Mark Robert Waldman see Plato’s Allegory as a
metaphor for enlightenment and explore this metaphor in their book How Enlightenment
Changes Your Brain. In the following passage from their book, Newberg and Waldman

narrate the story of Plato’s Allegory. They begin by describing the people held captive in
the cave who “have been imprisoned since childhood”:

true.

One day, one of the prisoners breaks free, and he turns around to see the fire and

the other people who are casting the shadows, Initially he is shocked and
surprised, then intrigued, realizing that things are very different from what he
believed. ... He turns around to look at the cave wall again, but he is not able to
go back to his old way of thinking. He is caught between two worlds, having
glimpsed a partial truth about reality,

... With great trepidation, the man decides to step out of the darkness of the
cave. As his eyes adjust to the sun, he sees the profound beauty of the real world:
the colors, the shapes of trees, and the village that lies in the distance.

The man who leaves the cave in Plato’s Allegory is, in the words of Seyyed Hossein
Nasr, the man who is reborn as “a bridge between Heaven and Earth.” He emerges when
there is, in Nasr’s words, “a death and rebirth of modern man and his worldview.” This
death and rebirth signify a paradigm shift, a shift from seeing only shadows on the wall
of 'a cave to perceiving “the profound beauty of the real world” and “the divine creative
energies” that empower it.

Environmentalists throughout the world are making this paradigm shift by replacing
harmful carbon-based fuels with safe clean-energy sources. The birth of this new |
paradigm resonates with a passage from the biblical Book of Matthew that says, mere.
will be famines and earthquakes in many places. With all these things the birth-pangs o

the new age begin” (24:7-8).

. - ture
When interpreting these lines from Matthew, one must keep in mind tna sacred scrip u
has a timeless dimension because the truth i bois transcends tl he wor of time an aks
‘ | i rms a bridge betwee ,
reaches into eternity. eae oe of the divinity. Sacred texts are relevant a

: he infinit eat erspective,
the finife nature Tight now and a hundred years hence. From this te P
hundred Years 980, fom ines and earthquakes described by Matthew

one can see

in mankind’s relationship with the environment.
Case 4:19-cr-00172-RGE-HCA Document 45 Filed 12/03/19 Page 3 of 4

The point is, to avoid a cataclysmic future of unmitigated environmental disasters, this
new paradigm must be born, and visionary, heroic individuals like Jessica Reznicek and
Ruby Montoya have joined hundreds of thousands of environmental activists who are
midwifing the birth of this paradigm, a paradigm that conveys humanity’s greatest clarity,
authenticity, and sensibility.

Catholic Workers Jessica Reznicek and Ruby Montoya are innocent of any wrongdoing.
In their dismantling of portions of the Dakota Access pipeline, they acted not to destroy
human life, but to save it. They intended to prevent oil spills from polluting the water and
land surrounding the pipeline, and they sought to save the lives of those who will perish
if we do not take immediate action to stop fossil fuels from causing catastrophic and
irreversible climate change. Their disabling of the Dakota Access pipeline is no different
than someone disabling a gun that is pointed toward the children of the future.

Your honor, in their efforts to save life and preserve the environment, Jessica Reznicek
and Ruby Montoya have left an antiquated cave of carbon-based shadows and have
emerged into a new age of solar energy. They have joined a multitude of
environmentalists all over the world who are shifting the paradigm from darkness to light,
and they should be exonerated by this court of any wrongdoing. Thank you for
considering my point of view.

Sincerely,

Darlene Martin
Case 4:19-cr-00172-RGE-HCA Document 45 Filed 12/03/19 Page 4 of 4

(if Darlene Martin

GREENPEACE

Cet Shep ch ot

_# =} sis As BSz2

  

P SEV PIPL? ORY Sp 1

 

| DP Honea ble Rebecen Brod stmt. Eb: ‘Aer
=ARED BY U.S. lf Us Disterct Covet Soubrean District © iediaee.
US O; sterct+ Eade ho vse.

\23 se L»~Ja laute Stet Sop de Soo
Des VV Noines, “eA 50304

joS-soeaas VabbadEDoenpydefeefeah fe EPP bel
